NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BATDORJ ERDENEBAT;                              No.    20-73288
BAYARTSETSEG TSOGTBAYAR;
NAMULAN BATDORJ,                                Agency Nos.       A216-524-932
                                                                  A216-524-933
                Petitioners,                                      A216-524-934

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted January 14, 2022**
                             San Francisco, California

Before: GOULD, NGUYEN, and BENNETT, Circuit Judges.

      Batdorj Erdenebat, his wife Bayartsetseg Tsogtbayar, and their daughter

Namulan Batdorj, natives and citizens of Mongolia, petition for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying their application for asylum. In addition, the

BIA denied petitioners’ motion to remand so that Tsogtbayar could apply for

asylum individually rather than derivatively through Erdenebat.

      We have jurisdiction under 8 U.S.C. § 1252. Reviewing legal conclusions

de novo, factual findings for substantial evidence, and the remand decision for

abuse of discretion, see Kaur v. Wilkinson, 986 F.3d 1216, 1221 (9th Cir. 2021)

(asylum); Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013) (remand), we grant

the petition for review and remand to the BIA for further proceedings.

      1. The BIA failed to address petitioners’ claim that Erdenebat was

persecuted by the police—not Dash Bayasgalan and Dash’s father—on account of

an imputed political opinion. Petitioners argued to the BIA that “the police . . .

threaten[ed] [Erdenebat] with arrest and prosecution” without “any legitimate

prosecutorial justification” based on the officers’ false belief that he “desire[d] to

politically harm [Dash’s] father.” Because the BIA addressed a different

argument, it considered whether Dash and his father had a political motive. The

proper inquiry is whether the police officers had such a motive. See Kaur, 986

F.3d at 1226 (“When evaluating whether a petitioner has been persecuted ‘on

account of’ a protected ground, we examine the persecutor’s motive . . . .”

(emphasis added)). We therefore remand for the BIA to consider this claim. See

Rios v. Lynch, 807 F.3d 1123, 1126 (9th Cir. 2015).


                                           2
      2. We also remand for the BIA to reconsider, in light of In re L-E-A-

(“L-E-A- III”), 28 I. & N. Dec. 304 (U.S. Att’y Gen. 2021), its order denying

petitioners’ motion to remand. As the government acknowledges, the BIA’s

analysis rested on In re L-E-A-, 27 I. & N. Dec. 581 (U.S. Att’y Gen. 2019), which

L-E-A- III vacated. We decline petitioners’ invitation to hold that Tsogtbayar

“establish[ed] a prima facie case for asylum relief,” which would require fact-

based inquiries that we cannot perform in the first instance. See INS v. Orlando

Ventura, 537 U.S. 12, 16 (2002) (per curiam).

      PETITION GRANTED; REMANDED.




                                         3